Title: From Thomas Jefferson to the Speaker of the House of Representatives, 20 February 1793
From: Jefferson, Thomas
To: House of Representatives



Sir
Philadelphia, February 20th. 1793.

The House of Representatives, about the close of the Session before the last, referred to me the Report of a Committee on a message from the President of the United States of the 14th. of Feb. 1791, with directions to report to Congress the nature and extent of the privileges and restrictions of the commercial intercourse of the United States with foreign Nations, and measures for it’s improvement. The report was accordingly prepared during the ensuing recess ready to be delivered at their next Session, that is to say, at the last. It was thought possible at that time, however, that some changes might take place in the existing state of Things, which might call for corresponding changes in measures. I took the liberty of mentioning this in a letter to the Speaker of the House of Representatives, to express an opinion that a suspension of proceedings thereon for a time, might be expedient, and to propose retaining the Report ‘till the present session, unless the House should be pleased to signify their pleasure to the contrary. The changes then contemplated, have not taken place, nor, after waiting as long as the term of the session will admit, in order to learn something further on the subject, can any thing definite thereon be now said. If, therefore, the House wishes to proceed on the subject, the Report shall  be delivered at a moments warning. Should they not chuse to take it up till their next Session, it will be an advantage to be permitted to keep it by me till then, as some further particulars may perhaps be procured relative to certain parts of our commerce, of which precise information is difficult to obtain. I make this suggestion, however, with the most perfect deference to their will, the first intimation of which shall be obeyed on my part so as to occasion them no delay. I have the honor to be, with sentiments of the most perfect respect and Esteem, Sir, Your most obedient and most humble servant
